FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: SHMUEL ERDE,                   No.

               Debtor,                           D.C. No. 2:12-cv-04697-JAK


SHMUEL ERDE,                                     MEMORANDUM*

               Appellant,

 v.

JOHN B. TAYLOR, Esq.,

               Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shmuel Erde appeals pro se from the district court’s order dismissing his

adversary action alleging fraud, fraud upon the court, violation of court order, and

breach of professional and ethical duties. We have jurisdiction under 28 U.S.C.

§ 158(d). We review independently the bankruptcy court’s decision without

deference to the district court’s determination. Leichty v. Neary (In re Strand), 375
F.3d 854, 857 (9th Cir. 2004). We affirm.

      Erde has failed to address in his opening brief any of the claims alleged in

his complaint or the grounds for dismissal, and has therefore waived his appeal of

the district court’s order. See Indep. Towers of Wash. v. Washington, 350 F.3d
925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      We do not consider Erde’s challenges to the Bankruptcy Court’s jurisdiction

in a separate action because those issues are outside the scope of this appeal.

      AFFIRMED.




                                           2                                      14-55536